Exhibit 10.10
Limited Recapture Agreement
This Limited Recapture Agreement (the “Agreement”) by and between Hill-Rom
Holdings, Inc. (“Company”) and the undersigned Executive (“Executive”) is
entered into effective as of May 3, 2010 (“Effective Date”), as a condition of
the grant of a cash award by the Company to the Executive under the Company’s
Short-Term Incentive Compensation Program or any similar future plan(s) or
program(s) (“STIC Program”) and/or the grant of any performance-based (but not
time based) stock options, deferred stock shares or other awards under the
Company’s Stock Incentive Plan (as such plan may be amended) or any similar
future plan(s) (“Stock Plan”). Any and all such cash or stock based awards under
the STIC Program and/or Stock Plan are referred to herein as “Performance Based
Compensation.”
1. Introduction. The Company’s Board of Directors has adopted and disclosed
publicly an Executive Compensation Recoupment Policy (“Policy”). Under the
Policy, all Performance-Based Compensation paid or awarded to, and trading
profits on any Company securities trades (“Trading Profits”) by, executive
officers (i.e., officers subject to Section 16 of the Securities Exchange Act of
1934, as amended) are subject to recoupment by the Company in the event there is
a material restatement of the Company’s consolidated financial results
(“Material Restatement”) due to misconduct of the individual executive
officer(s) from whom recoupment is sought. The Policy, which applies
prospectively from its December 3, 2009 effective date, gives the Compensation
and Management Development Committee of the Board of Directors of the Company
(“Committee”) discretion to determine whether and to what extent to seek
recoupment under the Policy based on specific facts and circumstances. The
Policy applies to all Performance Based Compensation and Trading Profits on any
Company securities trades received by the Executive during the twenty four
months prior to the disclosure of a Material Restatement.
2. Agreement.
Triggering Event
A “Triggering Event” shall be deemed to occur when and if, (i) there is a
Material Restatement and (ii) the Material Restatement was due, in whole or in
part, to the Executive’s misconduct (including, without limitation, fraud, and
violation of law or Company policy).
Covered Compensation
In the event that a Triggering Event is determined by the Committee to have
occurred, the Committee may seek recoupment from the Executive of the following
Performance Based Compensation paid to and Trading Profits received by the
Executive (“Covered Compensation”):
(a) Cash Awards Under STIC Program: All cash awards under the STIC Program paid
to Executive after the Effective Date and within the 24-month period preceding
the first public announcement by the Company of the Material Restatement to the
extent that such cash awards paid to Executive exceeded, in the determination of
the Committee, the amounts that would have been paid had the Company’s
consolidated

 

 



--------------------------------------------------------------------------------



 



financial results that are the subject of the Material Restatement initially
been reported correctly.
(b) Performance Based Stock Awards Under Stock Plan: All performance based stock
options, performance based deferred stock shares or other performance based
equity awards granted to Executive after the Effective Date and vested within
the 24-month period preceding the first public announcement by the Company of
the Material Restatement to the extent that such awards, in the determination of
the Committee, would have not vested had the Company’s consolidated financial
results that are the subject of the Material Restatement initially been reported
correctly.
(c) Trading Profits: All Trading Profits received by Executive within the
24-month period preceding the first public announcement by the Company of the
Material Restatement, regardless of whether such Trading Profits would have been
received had the Company’s consolidated financial results that are the subject
of the Material Restatement initially been reported correctly.
Repayment of Covered Compensation
In the event that a Triggering Event is determined by the Committee to have
occurred and the Committee determines to recoup Covered Compensation from the
Executive, the Executive agrees that he or she will promptly repay to the
Company all Covered Compensation for which recoupment is sought in accordance
with the following provisions:
(a) Cash Awards Under STIC Program: The Executive shall pay to the Company in
cash the gross amount of cash awards under the STIC Program for which recoupment
is sought.
(b) Performance-Based Stock Options: Vested and unexercised performance based
stock options granted under the Stock Plan for which recoupment is sought shall
automatically be forfeited and cancelled, and Executive thereafter shall not be
entitled to exercise such stock options.
(c) Shares of Company Stock: Shares of stock of the Company received by
Executive pursuant to performance based awards granted under the Stock Plan for
which recoupment is sought, whether as an award of performance based deferred
stock shares, upon the exercise of performance based stock options or otherwise,
shall be transferred to the Company by the Executive; provided, however, that in
the event the Executive no longer holds such shares, the Executive shall
(i) transfer to the Company an equivalent number of other shares of Company
stock held by Executive or (ii) if the Executive does not hold other shares of
Company stock, pay to the Company an amount in cash equal to the greater of
(A) the fair market value of the number of shares of Company stock for which
recoupment is sought, as determined by the Committee, or (B) the proceeds
received by the Executive upon the disposition of the shares for which
recoupment is sought.

 

-2-



--------------------------------------------------------------------------------



 



(d) Trading Profits: The Executive shall pay to the Company in cash the amount
of any Trading Profits for which recoupment is sought.
In addition to or in lieu of the Executive’s obligation to repay Covered
Compensation in accordance with the foregoing, the Company may, in its
discretion, temporarily or permanently cancel its obligation to make any further
payments to the Executive under the STIC Program or to make any further awards
to the Executive under the Stock Plan.
Inapplicability to Compensation Received Prior to Effective Date
The Company’s right to recoupment hereunder is not retroactive to any payment
made under the STIC Program prior to the Effective Date, any award granted under
the Stock Plan prior to the Effective Date or any Trading Profits received prior
to the Effective Date.
Committee Discretion
The Committee has sole discretion to determine whether a Triggering Event has
occurred and the amount of Covered Compensation to be recouped, if any, in
connection with such Triggering Event.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed the Agreement as of the
date first above written.

                      HILL-ROM HOLDINGS, INC.       EXECUTIVE
 
                   
By:
  /s/ John H. Dickey       By:    /s/ Philip Settimi    
 
 
 
         
 
     
 
  Name: John Dickey         Name:  Philip Settimi    
 
  Title:   Senior Vice President, Human Resources                

 

-3-